Case 3:19-cv-00813-REP Document 35-18 Filed 05/15/20 Page 1 of 3 PageID# 1339




                          Exhibit 18
             Case 3:19-cv-00813-REP Document 35-18 Filed 05/15/20 Page 2 of 3 PageID# 1340

                     Rick Lombardo <0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
   From:
                     (FYDIBOHF23SPDLT)CN=RECIPIENTS/CN=7E289B4A82784C7A8DDB5B7D598FTDF4-RICK.LOMBAR>
   Sent:             Wednesday, December 21,2016 2:08 PM
   To:               Leslie Peterson <leslie.peterson@chmuraecon.com>; Chris Chmura <chris.chmura@chmuraecon.com%; Laura Leigh Savage
                     <lauraleigh.savage@chmuraecon.com>; Kyle West <kyle.west@chmuraecon.com>; John Chmurajohn.chmura@chmuraecon.com>;
                     Greg Chmura <greg.chmura@chmuraecon.com%; Austen Steele <austen.steele@chmuraecon.com>; Brent Keath
                     <brentleath@chmuraecon.com>
   Subject:          EMSI features for 2017
   Attach:           D0C035.pdf


   Hello everyone,

   Please see the attached document showing what EMS! wil l be releasing in 2017. I received this from a prospect who wanted to go over this to see if we have
   these features or if they are on our roadmap.

   Thanks,

   Rick Lombardo
   Chmura Economics & Analytics
   1025 Huron Road East
   Cleveland, OH 44115
   Rick.Lombardo@chmuraecon.com
   216.357.4730 Ext. 211
   www.chmuraecon.com/JobsEQ

   Great data. Better decisions.



   PIIII/ CH M U RA
   111111            Eca norrics & An alyties




CONFIDENTIAL                                                                                                                                  CHMURA0064820
                    II
                             Like many of you, we're data geeks. We love                                    WHAT'S COMING
                             spreadsheets and crunching numbers and great data




1VI_LNCIIANO0
                             visualizations. Most of all, we love providing meaning                         Occupation Data by Place of Residence: Look at
                             to data to help our clients prosper their communities.                         occupation data by where workers live, notjust work,to
                                                                                                            see where talent resides down to the ZIP code.
                             This was a big year on that front, and were even more excited for 2017.
                             Here's a look at the data and product innovation from Emsi's economic          Community indicators: Monitor median household
                                                                                                            income,labor force participation rate, union rates, crime
                             and workforce development team over the last year. and what's on the
                                                                                                            statistics, and other indicators.
                             docket,
                                                                                                            Deeper Compensation Insights: Combine insights
                                                                                                            from government sources,résumés, profiles, and other
                             WHAT WE VE DONE THIS YEAR
                                                                                                            sources to get a strong handle on worker pay.
                         0
                             Alumni Tracking: Where are your local college graduates going                  Beyond the SOC: Use our proprietary database of 300M
                             to live and work? We can tel l you.                                            profiles to model workforce job counts and compensation
                                                                                                            by job title. Go from 800 SOC codes to 20,000 titles that
                             Workforce Analysis by Skill: Which skills are available in your                businesses actually use.
                             workforce? Tap into our database of 67M U.S. profiles and over
                             200M glob.1"), to find out.                                                    Peer Region Selection: Use well-tested data metrics to
                                                                                                            determine the MSAs that make the rTfost sense as peer
                             Drive Time Region Selection: Analyze a precise region based                    regions.
                             on drive time or radius from address using our ZIP code data,
                                                                                                            Customizable Input-Output Model: Take your 1-0
                             Cost of Living Index: Look at wages and earning adjusted for                   analysis to another level with a more flexible framework,
                             cost of living using C2ER swell-respected COLI.                                and more robust fiscal modeling.

                             Granular Job Postings Analytics: Filter job ads by job title. skill,
                             and company to gauge employers needs, and see full postings.


                             Regional Comparison Report: Benchmark your region with a
                             side-by-side look at key economic and workforce stats in one spot.        co   V ISIT US AT

                    II                                                                                      EconomicModeling.corn/Communities
                             Tax Component in 1-0: Measure the tax impIications in an impact
                             scenario to see how a shock to your economy will affect local, state,
                    0
                             and federal tax revenue
                                                                                                                                                                        Case 3:19-cv-00813-REP Document 35-18 Filed 05/15/20 Page 3 of 3 PageID# 1341




1.Z4317900V1IINHO
                                                                                                                                                     „Am
